UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
HESHAM AWAD, SHERIN AWAD, AHMED
AWAD, JEHAN AWAD, NABIL EL SHAIKH,
ASHA EL SHAIKH, YUSUF ELSHAIKH,
OMAR ELSHAIKH, and MOHAMED OMAR,
                                                           MEMORANDUM AND ORDER
                      Plaintiffs,
                                                            18 Civ. 10810 (NRB)
           - against -

SHARIF OMAR and SAMI OMAR,

                Defendants.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


      Sharif Omar moves to dismiss the first amended complaint (the

“amended complaint”) of Hesham Awad, Sherin Awad, Ahmed Awad, Jehan

Awad,   Nabil    El    Shaikh,   Asha     El   Shaikh,    Yusuf   ElShaikh,    Omar

ElShaikh, and Mohamed Omar (collectively, “plaintiffs”). 1                      The

Court grants the motion for the reasons stated herein.

                                    BACKGROUND

      Sharif Omar and Sami Omar (together, “defendants”) are the

brothers    of   Sherin     Awad    and    Asha   El     Shaikh   (together,    the

“sisters,” and, collectively with defendants, the “siblings”).




1 Defendant Sami Omar, who appears pro se and has neither answered nor moved to

dismiss plaintiffs’ amended complaint, has apparently agreed to assist
plaintiffs in exchange for their “agree[ment] not to enforce any monetary claims
against him.” See ECF No. 36. Accordingly, only Sharif brings the instant
motion, which requests that the Court dismiss plaintiffs’ amended complaint in
its entirety.

                                          1
First Am. Compl. (“FAC”) ¶ 27 n.5.             Plaintiffs are the sisters,

their husbands, their children, and their uncle.            FAC ¶ 27 n.5.

     The amended complaint alleges that “throughout their lives,

Sami depended on Sharif for protection, medical care, love[,] and

support to the extent that Sami formed an allegiance to Sharif of

unquestionable loyalty and deference.”                FAC ¶ 12.    Moreover,

“[f]rom 2009 through 2017, Sami was under the total control of

Sharif   and    followed   his    directions    and    instructions   without

question.”     FAC ¶ 12.

     This dispute arises from plaintiffs’ interests in various

family-owned     businesses.        Liptis     Pharmaceuticals    USA,    Inc.

(“Liptis    USA”)   develops     “pharmaceuticals,      nutraceuticals,   and

consumer healthcare products for customers worldwide.”             FAC ¶ 27.

Liptis Holding Corp. (“Liptis Holding,” and, together with Liptis

USA, “Liptis”) is a single-asset entity that owns the property on

which Liptis USA is located in Spring Valley, New York.            FAC ¶ 27.

As of 2009, when the incidents about which plaintiffs complain

first occurred, Sami, Sherin, and Asha owned 45%, 40%, and 15%,

respectively, of the stock of each of Liptis USA and Liptis

Holding.     FAC ¶ 4.

     New Life Holding Corp. (“New Life”) and Omar Holding Corp.

(“Omar Holding”) are also single-asset entities.              FAC ¶¶ 31-32.

New Life’s asset is a four-story commercial building in Manhattan.

FAC ¶ 31.      Prior to 2016, the siblings and their mother, Hekmat

                                      2
Omar, owned all of New Life’s equity.         FAC ¶ 30.     Omar Holdings’

asset is a one-story commercial building in the Bronx.           FAC ¶ 32.

Plaintiffs are shareholders of Omar Holding.        FAC ¶ 30.       Prior to

2009, the siblings’ father, Lotfi Omar, operated a pharmacy in

Omar Holdings’ commercial building, where he employed the sisters

as pharmacists.      FAC ¶ 2-3.    In 2009, Lotfi retired and turned

over    management   of   Omar    Holding’s    commercial    property    to

defendants, who leased it to Walgreens.          FAC ¶ 3.     The sisters

agreed to work for two years as pharmacists at Walgreens in order

to facilitate the transaction.      FAC ¶ 3.

       Plaintiffs contend that “from in or about 2009 through 2017,”

defendants engaged in a “course of conduct” to “enable [them] to

acquire the [s]isters’ interests in . . . Liptis, and to mortgage

the real properties owned by Liptis, New Life[,] and Omar Holding

in order to obtain money for their own interests to the detriment

of the [p]laintiffs.”     FAC ¶ 71.

       Specifically, the amended complaint alleges that in 2011,

“[a]t the direction of Sharif, Sami, through false pretenses,

trickery[,]    and   artifice,”   misled   the   sisters     into    signing

“shareholder transfer and other corporate documents” pursuant to

which they sold their stock in Liptis USA and Liptis Holding to

those entities “for little or no consideration.”          FAC ¶ 8.    While

the amended complaint does not elaborate on how Sami defrauded his

sisters, it alleges that the sisters signed the documents “without

                                      3
question or review” because of “their religious beliefs under

Muslim law and culture[.]”    FAC ¶ 8 n.3.

     One of the documents was a Stock Purchase Agreement under

which Sherin and Asha agreed to sell their Liptis USA stock to

Liptis USA for $80,000 and $30,000, respectively, see Declaration

of Annie P. Kubic, Ex. 1 (the “SPA”) ¶ 1(c), which plaintiffs

contend was substantially less than the stock was worth, see FAC

¶ 38. After the sisters signed the SPA, defendants allegedly wired

or mailed the $80,000 and $30,000 to the sisters, FAC ¶ 37, but,

in order to conceal their fraud, told them that the payments were

“bonus distributions made to family members after the . . .

Walgreens lease was signed,” and for the sisters’ agreeing to work

there for two years, FAC ¶ 8.

     The amended complaint alleges that after the sisters sold

their stock, defendants purchased it from the Liptis entities “for

little or no consideration.”    FAC ¶ 8.   After defendants acquired

the shares, Sharif allegedly “coerced” Sami “through threats and

extortion” into giving Sharif all of his shares of Liptis USA and

Liptis Holding.   FAC ¶ 42.

     The amended complaint also alleges that from 2009 through

2017, defendants defrauded various lenders into issuing mortgages

on the properties owned by Liptis, New Life, and Omar Holding, and

then misappropriated the proceeds.         For example, the amended

complaint contends that in May 2009, defendants submitted to Banco

                                  4
Popular a “loan application . . . contain[ing] false and inaccurate

information pertaining to [d]efendants’ authority to apply for the

loan, and false and misleading financial information, including

bogus leases and inflated rent rolls,” in order to “fraudulently

induce Banco Popular” into issuing a $4.235 million mortgage on

Omar Holding’s property.     FAC ¶¶ 44-46.      This example typifies the

amended complaint’s allegations concerning the alleged mortgage

frauds.   Ultimately, the amended complaint asserts that defendants

deceived Banco Popular, Investors Bank, TD Bank, ER Holdings, LLC,

BankUnited, N.A., and an unnamed lender into issuing $21.5 million

of mortgages that defendants allegedly misappropriated to the

detriment of plaintiffs’ interests in New Life and Omar Holding.

See FAC ¶¶ 44-65.

      Plaintiffs contend that during the commission of the alleged

frauds, defendants relied on the services of “Law Firm LLC” – “a

fictitious name for the non-party law firm which represented

[d]efendants in matters related to Omar [Holding], New Life[,] and

Liptis,” FAC ¶ 40 n.7 – and their accountants.              Plaintiffs allege

that Law Firm LLC, “either knowingly or unknowingly, facilitated

the   fraudulent    transactions”     by     preparing      the   “false   and

misleading documents” that defendants allegedly used to perpetrate

the alleged fraudulent scheme.        FAC ¶ 66.      Meanwhile, plaintiffs

contend that after defendants defrauded their sisters of their

Liptis    USA   stock,   defendants       “caused   their    accountants    to

                                      5
fraudulently report in the [s]isters’ federal tax returns that the

payments were for the purported sale of the [s]isters’ shares of

stock of Liptis.”       FAC ¶ 39.

      Plaintiffs filed a complaint against defendants in November

2018, which they amended three months later after defendants

submitted a pre-motion letter stating the bases on which they would

move to dismiss.       The amended complaint asserted a claim under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. § 1961 et seq., and state law claims for breach of fiduciary

duty, conversion, and unjust enrichment.            Federal jurisdiction was

predicated solely on 28 U.S.C. § 1331 by virtue of the RICO claim.

Before   the   Court    is   Sharif’s   motion      to   dismiss   the    amended

complaint   in   its    entirety    pursuant   to    Federal   Rule      of   Civil

Procedure 12(b)(6). 2




2 Plaintiffs submitted a declaration from Sami in support of their opposition
brief. See ECF No. 48. They also submitted a declaration from the sisters.
See ECF No. 47. However, in assessing the sufficiency of a complaint under
Rule 12(b)(6), in addition to the complaint, the Court may consider only a
“written instrument attached to it as an exhibit, materials incorporated in it
by reference, and documents that, although not incorporated by reference, are
‘integral’ to the complaint.” Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004)
(internal citations omitted) (quoting Chambers v. Time Warner, Inc., 282 F.3d
147, 153 (2d Cir. 2002)). “A document is integral to the complaint ‘where the
complaint relies heavily upon its terms and effect.’” Goel v. Bunge, Ltd., 820
F.3d 554, 559 (2d Cir. 2016) (quoting Chambers, 282 F.3d at 153).          Both
declarations, which consist solely of the declarants’ assertions and otherwise
append no documents, plainly fail to satisfy any of these requirements.      By
contrast, the amended complaint’s thirty-sixth paragraph incorporates by
reference the Stock Purchase Agreement attached as Exhibit 1 to the Declaration
of Annie C. Kubic.

                                        6
                                  DISCUSSION

      A. Plaintiffs’ RICO Claim

      Under RICO, “[a]ny person injured in his business or property

by reason of a violation of section 1962 of this chapter may sue

therefor in any appropriate United States district court[.]” 18

U.S.C. § 1964(c).      Specifically, plaintiffs assert a claim against

defendants for alleged violations of §§ 1962(b) 3, (c) 4, and (d) 5.

      Sharif advances various arguments for why the Court should

dismiss    this    claim,    including     that   the    Private    Securities

Litigation Reform Act of 1995 (the “PSLRA”) precludes plaintiffs

from asserting it.      Because the Court agrees with this contention,

it declines to address the balance of Sharif’s arguments and

dismisses plaintiffs’ RICO claim.

      1. Pleading Standard

      The Court may dismiss a complaint if it “fail[s] to state a

claim upon which relief can be granted.”          Fed. R. Civ. P. 12(b)(6).

To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must

offer “more than labels and conclusions” in pleading the elements

of its claims.       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555


3 18 U.S.C. § 1962(b) prohibits “any person through a pattern of racketeering
activity . . . [from] acquir[ing] or maintain[ing], directly or indirectly, any
interest in or control of any enterprise which is engaged in, or the activities
of which affect, interstate or foreign commerce.”
4 18 U.S.C. § 1962(c) proscribes “any person . . . associated with any enterprise

. . . [from] conduct[ing] or participat[ing], directly or indirectly, in the
conduct of such enterprise’s affairs through a pattern of racketeering
activity.”
5 18 U.S.C. § 1962(d) outlaws “conspir[ing] to violate” the other subsections

of § 1962, including §§ 1962(b) and (c).

                                       7
(2007).   Instead, the complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570).    “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”   Id. at 678.

     2. The RICO Amendment

     To plead a violation of § 1962, a plaintiff must plead “a

pattern of racketeering activity,” which § 1961(5) defines as “at

least two acts of racketeering activity[.]”   Section 1961(1), in

turn, defines “racketeering activity” as any one of an enumerated

set of offenses, or, in RICO parlance, “predicate acts.” Predicate

acts include, among other things, mail fraud, 18 U.S.C. § 1341,

wire fraud, 18 U.S.C § 1343, and bank fraud, 18 U.S.C. § 1344.

     However, “[s]ection 107 of the PSLRA – which was enacted as

an amendment to the RICO statute and accordingly is often referred

to as the ‘RICO Amendment’ – provides that ‘no person may rely

upon any conduct that would have been actionable as fraud in the

purchase or sale of securities to establish a violation of section

1962.’”   MLSMK Inv. Co. v. JP Morgan Chase & Co., 651 F.3d 268,

273 (2d Cir. 2011) (quoting 18 U.S.C. § 1964(c)).        The RICO

Amendment not only “‘eliminate[s] securities fraud as a predicate

offense in a civil RICO action,’” but it also “bar[s] a plaintiff

                                 8
from ‘pleading other specified offenses, such as mail or wire

fraud, as predicate acts under civil RICO if such offenses are

based on conduct that would have been actionable as securities

fraud.’”     Id. at 278-79 (internal alteration omitted) (quoting

H.R. Rep. 104-369, at 47 (1995) (Conf. Rep.), reprinted in 1995

U.S.C.C.A.N. 730, 746).

     The RICO Amendment applies expansively.               Id. at 278.       It

applies    “even   where   the   plaintiff   could   not   bring    a   private

securities law claim against the same defendant.”           Id. at 280.      It

also “does not require that the same plaintiff who sues under RICO

. . . be the one who can sue under securities laws.”               Id. at 278.

     “[W]here plaintiffs allege ‘a single scheme,’ courts have

held that ‘if any predicate act is barred by the PSLRA it is fatal

to the entire RICO claim.’”         In re LIBOR-Based Fin. Instruments

Antitrust Litig., 935 F.Supp. 2d 666, 730 (S.D.N.Y. 2013), vacated

on other grounds sub nom., Gelboim v. Bank of America Corp., 823

F.3d 759 (2d Cir. 2016) (quoting Ling v. Deutsche Bank, No. 04

Civ. 4566 (HB), 2005 WL 1244689, at *4 (S.D.N.Y. May 26, 2005));

see also Zohar CDO 2003-1, Ltd. v. Patriarch Partners, LLC, 286

F.Supp. 3d 634, 648 (S.D.N.Y. 2017) (“Zohar”) (“While [two alleged

predicate acts] escape the RICO bar, the allegations relating to

[the third] are fatal to the RICO claim.” (internal footnote

omitted)).



                                      9
       Plaintiffs allege that from “2009 through 2017,” defendants

engaged in a “course of conduct” to “acquire the[ir] [s]isters’

interests in . . . Liptis, and to mortgage the real properties

owned by Liptis, New Life[,] and Omar Holding in order to obtain

money    for        their   own   interests        to    the   detriment      of     the

[p]laintiffs.”         FAC ¶ 71.      This course of conduct amounts to a

single scheme.         See, e.g., Gilmore v. Gilmore, No. 09 Civ. 6230

(WHP), 2011 WL 3874880, at *2, *6 (S.D.N.Y. Sept. 1, 2011) (finding

“various plots” to “loot[] the family companies through self-

dealing, fraudulent securities transactions, and overbilling” over

the   span     of    twelve   years   to    “count[]     as    a    single   scheme”).

Plaintiffs concede as much in their opposition brief, which refers

to defendants’ alleged misconduct exclusively as one “scheme.”

See Pls.’ Opp. to Def.’s Mot. to Dismiss (“Opp.”).

       As part of this scheme, plaintiffs allege that defendants

defrauded the sisters into selling their Liptis USA stock, which

fraud was plainly actionable as securities fraud.                      Indeed, fraud

is    actionable      as    securities     fraud    if   it    is   “‘undertaken      in

connection with the purchase [or sale] of a security.’”                            In re

Platinum-Beechwood Litig., No. 18 Civ. 6658 (JSR), 2019 WL 2569653,

at *4 (S.D.N.Y. June 21, 2019) (quoting MLSMK Inv. Co., 651 F.3d

at 280) (deeming claim barred by the RICO Amendment); see also

Zohar, 286 F.Supp. 3d at 645 (“the ‘requisite showing . . . is

deception in connection with the purchase or sale of any security’”

                                           10
(quoting Merrill Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547

U.S. 71, 85 (2006))).        And there is no dispute that the shares of

Liptis USA were securities.       E.g., Nelson v. Stahl, 173 F.Supp. 2d

153, 164 (S.D.N.Y. 2001) (“[S]tock, whether in a publicly held

company or . . . in a closely held corporation, constitutes a

security governed by the federal securities laws.”).

     Given this clear assertion of a securities fraud, plaintiffs’

reliance on certain alleged mail and wire frauds is unavailing.

Specifically,     plaintiffs     allege    that   defendants    violated   the

federal mail and wire fraud statutes, which proscribe “the use of

the mail or wires in furtherance of a scheme to defraud,” Bascuñán

v. Elsaca, 927 F.3d 108, 122 (2d Cir. 2019) (emphasis deleted), by

using such means to transmit to Sherin and Asha the $80,000 and

$30,000 payments for their Liptis USA stock.             See FAC ¶¶ 37, 72-

74 (alleging predicate offenses of mail, wire, and bank fraud).

     The RICO Amendment accordingly bars plaintiffs’ RICO claim,

and does so regardless of whether the other predicate acts that

plaintiffs allege are based on conduct that is not actionable as

securities fraud.       See, e.g., In re LIBOR-Based Fin. Instruments

Antitrust Litig., 935 F.Supp. 2d at 731; Seippel v. Jenkens &

Gilchrist, P.C., 341 F.Supp. 2d 363, 373 (S.D.N.Y. 2004) (“Having

alleged   .   .   .   that   defendants’   acts   were   part   of   a   single

fraudulent scheme, [plaintiffs] cannot now divide the scheme into

its various component acts.        Allowing such surgical presentation

                                     11
of the cause of action here would undermine the congressional

intent behind the behind the RICO Amendment.” (internal quotation

marks omitted)).

     3. Leave to Amend

     In a footnote in their opposition brief, plaintiffs request

leave   to    amend   their   amended     complaint   to   add    allegations

concerning    “(i)    pleading   fraudulent   concealment    as    a   tolling

exception to the statute of limitations; (ii) further factual

support      evidencing    the    association-in-fact       enterprise     of

[d]efendants . . .; and (iii) casting the [p]laintiffs’ claims, in

part, as derivative rather than personal.”            Opp. at 3 n.2.     Such

allegations would not obviate application of the RICO Amendment to

plaintiffs’ RICO claim. Thus, the Court denies plaintiffs’ request

as futile.     See Dluhos v. Floating & Abandoned Vessel, Known as

“New York”, 162 F.3d 63, 69 (2d Cir. 1998) (explaining that courts

may deny leave to amend for futility of amendment); see also

Panther Partners Inc. v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119

(2d Cir. 2012) (“Futility is a determination, as a matter of law,

that proposed amendments would fail to cure prior deficiencies or

to state a claim under Rule 12(b)(6)”).

     B. Supplemental Jurisdiction

     The sole basis for federal jurisdiction over this dispute is

28 U.S.C. § 1331 because of the federal question that plaintiffs’

RICO claim presents.      Because the Court has dismissed that claim,

                                     12
it   has   discretion     under   28   U.S.C.      §    1367(c)(3)    to   dismiss

plaintiffs’ remaining state law claims.                   When exercising this

discretion, “district courts should balance the values of judicial

economy,    convenience,     fairness,       and       comity   –   the    ‘Cohill’

factors.”    Klein & Co. Futures, Inc. v. Bd. of Trade of City of

New York, 464 F.3d 255, 262 (2d Cir. 2006) (citing Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

      Weighing    these    factors,    the   Court       declines    to    exercise

supplemental jurisdiction.         “‘[I]n the usual case in which all

federal-law claims are eliminated before trial, the balance of

factors . . . will point toward declining to exercise jurisdiction

over the remaining state-law claims.’”             Valencia ex rel. Franco v.

Lee, 316 F.3d 299, 305 (2d Cir. 2003) (quoting Cohill, 484 U.S. at

350 n.7).    This is the usual case.         Having eliminated plaintiffs’

RICO claim at the pleading stage, the Court has not invested

significant resources in the case.                 See Kolari v. New York-

Presbyterian Hosp., 455 F.3d 118, 123 (2d Cir. 2006).                     Moreover,

the parties may conveniently litigate the case in New York state

court because all but one of them reside in that state.                     Comity

also favors New York courts adjudicating claims arising under New

York’s laws.     Finally, there is no indication that dismissal would

prejudice plaintiffs.




                                       13
